Case 1:18-cv-20864-JLK Document 54 Entered on FLSD Docket 09/17/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                           CASE NO. 18-20864-CIV-KING

 JOSE VELAZQUEZ,

        Plaintiff,

 vs.

 GATOR PARK, INC.,

        Defendants.
                                                    /

       NOTICE OF IMPENDING DISMISSAL FOR LACK OF PROSECUTION

        THIS MATTER comes before the Court sua sponte.

        This matter has been pending since February 23, 2017 when it was removed to this

 Court. The Court also recognizes that this matter was dismissed on September 4, 2019 for

 failure to file the pretrial stipulation. DE 42. On April 23, 2020 Defendant filed an

 Unopposed Motion to Extend Time for Parties to File the Joint Pretrial Stipulation. DE 52.

 On April 24, 2020, the Court granted the motion and reset the trial date. DE 53.

        A review of the docket in this matter reflects that nothing has been done by the parties

 to move this case forward since April 23, 2020.

        Accordingly, it is ORDERED, ADJUDGED, and DECREED that the above-styled

 action shall be dismissed on September 30, 2020 for lack of prosecution unless some action

 is taken within the above specified time to demonstrate the parties have completed all

 discovery and ready for pretrial conference and trial.
Case 1:18-cv-20864-JLK Document 54 Entered on FLSD Docket 09/17/2020 Page 2 of 2




       DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 17 th day of September, 2020.



                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE



 cc:   Counsel of Record




 1




                                             2
